DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
 Claims 1-4, 6-13 and 15-22 are pending. 
The amendment filed 12/13/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
[8] determining that the at least one most recent action caused the potential irregularity;
[9] presenting at least one specific logical sentence structure underlying the at least one logical rule that caused the at least one most recent action in a manner indicating the at least one specific logical sentence structure is faulty;
The examiner has thoroughly reviewed the cited support by the applicant, originally presented claims 1, 6, 7, 10, 15, 16 and 18, and paragraphs [121], [122] and [126] in the specification but could not find the supports for the cited steps above.
It appears from the teaching in the specification par. [0126], an irregularity may include any deviation from a normal operation of the table, such as time out, or “Failed”, as shown in Fig. 18, 1820.  An indication of the type of irregularity may be any visual cue (sign), i.e. “Failed”, “Pending “, Fig. 18, 1818 or 1820.

    PNG
    media_image1.png
    392
    525
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    420
    828
    media_image2.png
    Greyscale

Therefore, the disclosures in Fig. 18-19 and respective [0121]-0126] do not provide the support for limitations as shown in steps [8]-[9].
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Status
Claims 1-20 are pending.  They comprising of 3 groups:
(1) System: 1-9, 
(2) Article: 10-17, and 
(3) Method: 18-20.
They have the same scope, however, claim 18 is broadest and will be examined first.
As of 12/13/2021, independent claim 18 is as followed:

modifying faulty logical sentence structures in tablature, the method comprising:
	[1] maintaining a table containing data;
	[2] storing a plurality of logical sentence structures that serve as logical rules to conditionally act on the data in the table, wherein each logical rule is enabled to act at differing times in response to differing conditional changes;
[3] activating the logical rules so that each rule is in effect simultaneously;
[4] as each logical rule performs an action on the data, recording the action and an associated time stamp in an activity log;
[5] identify a potential irregularity in an operation of at least one logical rule;
[6] receiving a query to identify most recent actions performed on the table, wherein the query is received in response to the identification of the potential irregularity in an operation of at least one of the logical rules;
[7] accessing the activity log to identify at least one most recent action performed on the table; 
[8] determining that the at least one most recent action caused the potential irregularity;
[9] presenting at least one specific logical sentence structure underlying the at least one logical rule that caused the at least one most recent action in a manner indicating the at least one specific logical sentence structure is faulty;
[10] receive a modification to the at least one specific logical sentence structure to modify the at least one logical rule;
[11] in response to receiving the modification, display the modified at least one specific logical sentence structure; and
[12] activate the modified logical rule.
Note: for referential purpose, numbers I, II and [1]-[12], are added at the beginning of each element and step.
Claim Rejections - 35 USC § 112
Claims 1-4, 6-13 and 15-22 (all) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
[8] determining that the at least one most recent action caused the potential irregularity;
[9] presenting at least one specific logical sentence structure underlying the at least one logical rule that caused the at least one most recent action in a manner indicating the at least one specific logical sentence structure is faulty;
The examiner has thoroughly reviewed the cited support by the applicant, originally presented claims 1, 6, 7, 10, 15, 16 and 18, and paragraphs [121], [122] and [126] in the specification but could not find the supports for the cited steps above.
Claims 1-4, 6-13 and 15-22 (all) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1) Independent claims 1 (system) and respective 10 (article) and 18 (method) are vague for the following reasons:
[5] identify a potential irregularity in an operation of at least one logical rule;
Step [5] is vague because it’s not clear how the potential irregularity in an operation of at least one logical rule is identified?  It appears from the teaching in the specification par. [0126], an irregularity may include any deviation from a normal operation of the table, such as time out, or “Failed”, as shown in Fig. 18, 1820.  An indication of the type of irregularity may be any visual cue (sign), i.e. “Failed”, “Pending “, Fig. 18, 1818 or 1820.

    PNG
    media_image1.png
    392
    525
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    420
    828
    media_image2.png
    Greyscale

Therefore, the statement the potential irregularity in an operation comes from the at least one logical rule appears to be vague since it appears the irregularity is related to the “status” sign/cue information or source.  A proper language is recommended:
identify a potential irregularity occurring on the table; 
[6] identify a particular logical sentence structure associated with the irregularity and displaying the particular logical sentence structure;
2) In independent claims 1 (system) and respective 10 (article) and 18 (method), step [6] is vague because the term “an operation of at least one of the logical rules” refers to a different operation of at least one of the logical rules”.  The term “an” should be changed to “the” to be consistent.
3) In independent claims 1 (system) and respective 10 (article) and 18 (method), step [7] is vague because the term “to identify at least one most recent action” refers to a different most recent action” from the previous step.  Insertion of the term “the” before “at least one most recent action” is recommended to show a relationship with the previous step.
Response to Arguments
Applicant's arguments filed 12/13/21 have been fully considered and the results are as followed:
(1) 101 Rejection: the amendment and the responses appear to overcome the rejection.
(2) 112 (b) Rejection: the amendment overcomes the previous rejections, however, new rejections have been made due to the amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F 6:30-4:40 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TAN D NGUYEN/Primary Examiner, Art Unit 3689